 In the Matterof READING HARDWARE CORPORATION, EMPLOYERandSTEEL WORKERS FEDERATION, PETITIONERCase No. 4-RC-406.-Decided August 9, 194.9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing Was held before Julius Topol,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed? The Intervenormoved to dismiss the petition, and ruling on the motion was reservedfor the Board. For reasons stated below, the motion is hereby denied.The request of the Intervenor for oral argument is hereby denied, asthe record and the briefs adequately present the positions of theparties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.The Intervenor and the Employer maintain that a contract be-tween them is a bar to the present proceedings. The Petitioner, onthe other hand, takes the position that the contract is not a bar to apresent determination of representatives.'Over the objection of the Petitioner,the hearing officer permitted the Intervenor toproduce evidence calculated to show the oral understanding of the Intervenor and theEmployer with respect to the meaning of certain clauses in their contract,and the explana-tion given by the Intervenor to its members regarding the same subject.As the writtencontract speaks for itself, we do not believe that such evidence should have been admitted.However, in view of our ultimate disposition of the case,we are of the opinion that therights of the Petitioner were not prejudiced by the hearing officer's ruling.:United Steelworkers of America,affiliated with the Congress of Industrial Organizations,herein called the Intervenor,appeared at the hearing and was permitted to intervenebecause of its current contractual interest.85 N. L. B. B., No. 112.610 READING HARDWARE CORPORATION611The contract in question was executed in August 1948. It provides.that it shall be effective from February 15, 1948, until June 1, 1950,.subject to automatic renewal thereafter for successive 1-year terms,unless terminated by either party upon 60 days' written notice.'Thepetition herein was filed on April 5, 1949, hence the contract wouldconstitute a bar, were it not for certain provisions contained in ArticleII.These provisions are as follows :Section 2. The Company agrees that all present employees whohave been in its employ for a period of thirty (30) days or moremust within fifteen (15) days after execution of this Agreementbecome members of the Union and shall, as a condition of employ-ment, maintain their membership in good standing for the dura-tion of this Agreement.All future employees shall be required tobecome members of the Union sometime during their first thirty(30)days of employment and shall thereafter maintain theirmembership in good. standing for the duration of this Agreementand any extension thereof.Section 5. This article shall be binding on the Company onlyinsofar as the law of the United States of America and the Com-monwealth of Pennsylvania allows it to perform.As the Intervenor has not been certified by the Board under Section9 (e) (1) as authorized to execute a union-security contract,' the agree-ment contains an infirmity which prevents it from being an effectivebar to a representation proceed] ng.5Nor are the union-shop provisionsof the contract rendered ineffective by virtue of Article II, Section 5,quoted above. In the absence of a specific clause expressly deferringapplication of the union-shop provision, we believe that this clausecan only be construed to mean that unless and until a tribunal author-ized to interpret and administer the law determines that a particulardischarge for nonmembership in the Intervenor is unlawful, the unionsecurity provisions of the contract are fully effective.°Moreover, it3On January 15, 1949,the Intervenorand the Employerexecuted a supplement to thiscontract.The changesmade by thesupplement,however, arenot materialherein.As the Intervenorhas not compliedwith the filingrequirements of Section9 (f), (g),and (h)of the Act, the Boardcould nothave certifiedthe Intervenor even if requestedto do so."Matter of C.HagercfSons Hinge Manufacturing Company,80 N. L.R. B. 163;Matterof General Electric Company,80 N. L.R. B. 169;Matter-ofLaurelTextiles,Inc.,84N. L. R. B. 262;Matter of Hughes Aircraft Company,81 N. L. R. B. 867;Matter ;ofMerchantsFire Dispatch,83 N. L. R. B. 788; andMatterof Newburg Machine Company,84 N. L. It. B. 657.6Matter of Lykens Hosiery Mills,82 N. L.It. B. 981 ;Matter of Unique Art Manufae-turing Co.,83 N. L. It. B. 1250;Matter of Aluminum OreCompany,85N. L. R. B. 121,footnote 7.857829-50-vol. 85-40 612DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDis immaterial that, in fact, no action has been taken pursuant to theunion-security provisions, as the mere existence of an illegal union-security provision acts as a restraint upon those desiring to refrainfrom union activities.7The Intervenor contends, however, that the principles recited abovedo not apply here because at the time of the execution of the contractthe Intervenor and the Employer orally agreed that the union-secu-rity provisions would not be enforced so long as the present Act re-mained in effect," and the Intervenor explained this arrangement toitsmembers.9We have previously held, however, that an oral under-standing between the parties to a contract containing an illegal union-security provision that such provision would not take effect until aftera union-security election was held does not operate, in itself, to re-move the infirmity so as to constitute such a contract as a barl° Itfollows that a mere unilateral announcement to some of the employeesaffected can have no greater force.Accordingly, the contract in ques-tion is not a bar to a present determination of representatives.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture, sale, and distribu-tion of hardware and lawn mowers. The parties are in agreementthat the unit should consist of all maintenance and production em-ployees, excluding foremen, assistant foremen, nonworking super-visors, salaried employees, clerks not engaged in production work,armed guards, and cafeteria employees 11This is the unit for whichthe Intervenor and the Employer have bargained since at least August1948.There is some question with respect to the inclusion or exclusionof the watchmen.Although no evidence was adduced with respect4MatterofLykens Hosiery Mills,supra;andMatterof Unique Art Manufacturing Co.,.supra,footnote 9.8A witness for the Intervenor testified that the-parties,at the time of the negotiations,understoodthat Sections 2 and 5 of Article II were Included only toeliminate the necessityfor renegotiationin the eventthat the present Act was repealedor amended,and thatotherwise the union-securityprovisions were to be null and void.9 'Andrew Kondrath, who participatedin the negotiations as a representative of theIntervenor, testified that at the time the contractwas being considered,by. theIntervenor'smembership, he told themembershipthat the Employerwould complywith the union-security provisions until such time as it was prohibited by law from doing-so.-A witnessfor the Intervenor, however, testified that Kondrathinformed the membershipthat theunion-security clause was not enforceable so long as the presentAct was ineffect..We,deem it unnecessary to resolve this conflict.10Matter of Bond Stores,Incorporated,81N. L. it.B. 117.Cf.Matter of Evans MillingCompany,85N. L. it. B. 391..31At the timeof the hearing, the Employer employed no armed guards or cafeteriaemployees. READING HARDWARE CORPORATION613to the watchmen'sduties,the Employer's attorney stated without con-tradiction that they spend all of their time making rounds and guard-ing the Employer's property.Accordingly,we find that the watch-men are "guards"within the meaning of the Act, and.we shall excludethem from the unit 12We find that all production and maintenance employees of the Em-ployer, excluding time-study men, timekeepers,expediters,productionclerks, clerks not engaged in production work, watchmen, armedguards, cafeteria employees,foremen, assistant foremen, nonworkingsupervisors,and other supervisors,constitute a unit appropriate forthe purposes of collective bargaining,within the.meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in' theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Steel Workers Federation.113"CompareMatter ofBaker Manufacturing Company,75N. L. R. B. 1012.13Having failed to achieve compliance or to initiate steps for compliance with the filingrequirements of Section 9 (f), (g), and(h) of the amendedAct, the Intervenor will notbe accorded a place onthe ballot.Matter of Sigmund CohnMfg. Co., Inc., 75N. L. R. B.177..